SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2012 SILICOM LTD. (Translation of Registrant’s name into English) 8 Hanagar St., P.O.Box 2164, Kfar-Sava 44425, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ This report on Form 6-K is incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SILICOMLtd. (Registrant) By: /s/Eran Gilad Eran Gilad CFO Dated:October 22,2012 FOR IMMEDIATE RELEASE EARNINGS RELEASE SILICOM’S Q3 2 IN TERMS OF REVENUES, OPERATING INCOME, NET INCOME & EPS - Record Quarterly Results: $11.5M Revenues, $2.8M Non-GAAP Operating Income, $2.7M Non-GAAP Net Profit and $0.39 Non-GAAP EPS - KFAR SAVA, Israel, October 22, 2012 Silicom Ltd. (NASDAQ: SILC, TASE: SILC), an industry-leading provider of high-performance server/appliance networking solutions,today reported record financial results for the third quarter and first nine months ended September 30, 2012. Financial Results Financial results for Q3 2012: For the third quarter of 2012, Silicom’s financial results broke all previous records in terms of revenues, operating income, net income and earnings per share (EPS), demonstrating the continuing strong sales momentum of all its product lines. Revenues for the quarter reached $11.5 million, a 15% increase compared with $10.0 million in the third quarter of 2011. On a GAAP basis, reported net income for the quarter totalled $2.6 million, or $0.37 per diluted and basic share, up 23% from the $2.1 million, or $0.30 per diluted share ($0.31 per basic share), recorded in the third quarter of 2011. On a non-GAAP basis (excluding non-cash share-based compensation, as described and reconciled below), net income for the period totalled $2.7 million, or $0.39 per diluted and basic share. This is up 22% from $2.2 million, or $0.32 per diluted and basic share, in the third quarter of 2011. Financial results for the first nine months of 2012: Silicom’s revenues for the first nine months of 2012 increased by 12% to a record $32.0 million from $28.6 million in the first nine months of 2011. On a GAAP basis, reported net income for the period totalled $6.8 million, or $0.97 per diluted share ($0.99 per basic share), up 17% from $5.8 million, or $0.83 per diluted share ($0.85 per basic share) in the first nine months of 2011. On a non-GAAP basis (excluding non-cash share-based compensation, as described and reconciled below), net income for the period totalled $7.2 million, or $1.02 per diluted share ($1.03 per basic share). This is up 16% from $6.2 million, or $0.88 per diluted share ($0.90 per basic share). Cash Position: As of September 30, 2012, the Company’s cash, cash equivalents, bank deposits and marketable securities totalled $54.8 million, or $7.91 per outstanding share, up $2.0 million compared with the end of the second quarter, and up $5.6 million compared with the end of 2011. Comments of Management Commenting on the results, Shaike Orbach, President and CEO, said, “We are very pleased to report another quarter of record results as measured across all parameters, demonstrating the strong momentum of our sales and the leverage inherent in our business model. “We continue to benefit from some of the IT industry strongest trends – especially the performance and security challenges that are accompanying the rise of Big Data and cloud computing. With a reputation for out-of-the-box technologies, rapid response time and world-class service, we are being sought out by the market’s top server and appliance manufacturers, and they are bringing us a steady stream of new opportunities, Design Wins and ongoing orders. As our customer base continues to grow and diversify, our pool of Design Wins expands, bringing us a growing platform of recurring orders as well as a broader range of new opportunities, often from different divisions within a large corporation. In parallel, our success in remaining a lean organization with an emphasis on brain-power has enabled us to continually increase our profitability as we scale our sales.” Mr. Orbach concluded, “As such, we feel more confident than ever about our ability to continue to grow and flourish over the short and long term. With unique technologies and products, a top-tier customer base and a second-to-none team, we feel ideally positioned to continue growing in step with our fast-growth target markets.” ## Conference Call Details The Company will host a conference call today at 9:00am Eastern Time to review and discuss the results and to answer investors’ questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls at least 10 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, try the international dial-in number. US: 1 UK: 0 ISRAEL: 03 918 0609 INTERNATIONAL:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 3:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available for three months from the day after the call under the investor relations section of Silicom’s website. ## Non-GAAP Financial Measures This release, including the financial tables below, presents other financial information that may be considered "non-GAAP financial measures" under Regulation G and related reporting requirements promulgated by the Securities and Exchange Commission as they apply to our company. These non-GAAP financial measures exclude compensation expenses in respect of options granted to directors, officers and employees. Non-GAAP financial measures should be evaluated in conjunction with, and are not a substitute for, GAAP financial measures. The tables also present the GAAP financial measures, which are most comparable to the non-GAAP financial measures as well as reconciliation between the non-GAAP financial measures and the most comparable GAAP financial measures. The non-GAAP financial information presented herein should not be considered in isolation from or as a substitute for operating income, net income or per share data prepared in accordance with GAAP. About Silicom Silicom Ltd. is an industry-leading provider of high-performance networking solutions designed to increase the throughput and availability of networking appliances and server-based systems. Silicom’s large and growing base of OEM customers includes most of the market-leading players in the areas of WAN Optimization, Security and other mission-critical gateway applications. Silicom’s products include a variety of multi-port 1/10 Gigabit Ethernet server adapters, innovative internal and external BYPASS solutions and advanced Smart adapters, including SSL encryption solutions and Redirector adapters. In addition, Silicom's patented new SETAC (Server To Appliance Converter) product family is a unique solution that enables standard servers to be configured as network appliances with high-density front networking ports and no-hassle port modularity. For more information, please visit: www.silicom.co.il. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. The Company disclaims any duty to update such statements. Company Contact: Eran Gilad, CFO Silicom Ltd. Tel: +972-9-764-4555 E-mail: erang@silicom.co.il Investor relations contact: Kenny Green / Ehud Helft CCG Israel Investor Relations Tel: +1 E-mail: silicom@ccgisrael.com FINANCIAL TABLES FOLLOW Silicom Ltd. Consolidated Balance Sheets (US$ thousands) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Short-term bank deposits Marketable securities Accounts receivables: Trade, net Accounts receivables: Other Inventories Deferred tax assets 44 48 Total current assets Marketable securities Assets held for employees’ severance benefits Deferred tax assets Property, plant and equipment, net Total assets $ $ Liabilities and shareholders' equity Current liabilities Trade accounts payable $ $ Other accounts payable and accrued expenses Total current liabilities Liability for employees’ severance benefits Total liabilities Shareholders' equity Ordinary shares and additional paid-in capital Treasury shares ) ) Retained earnings Total Shareholders' equity Total liabilities and shareholders' equity $ $ Silicom Ltd. Consolidated Statements of Operations (US$ thousands, except for share and per share data) Three-month period Nine-month period ended September 30, ended June 30, Sales $ Cost of sales Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Operating income Financial income, net 19 Income before income taxes Income taxes Net income $ Basic income per ordinary share (US$) $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) 6,931 6,892 6,929 6,889 Diluted income per ordinary share (US$) $ Weighted average number of ordinary shares used to compute diluted income per share (in thousands) 7,020 7,012 7,021 7,013 Silicom Ltd. Reconciliation of Non-GAAP Financial Results (US$ thousands, except for share and per share data) Three-month period ended September 30, GAAP (as reported) Adjustments (*) Non-GAAP Non-GAAP Sales $ $ $ Cost of sales 9 Gross profit Research and development expenses 28 Selling and marketing expenses 34 General and administrative expenses 53 Total operating expenses Operating income Financial income, net 19 Income before income taxes Income taxes Net income $ $ $ Basic income per ordinary share (US$) $ $ $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) 6,931 6,931 6,892 Diluted income per ordinary share (US$) $ $ $ Weighted average number of ordinary shares used to compute diluted income per share (in thousands) 7,020 7,020 7,012 Total Adjustments (*) Adjustments related to share-based compensation expenses according to ASC topic 718 (SFAS 123 (R)) Silicom Ltd. Reconciliation of Non-GAAP Financial Results (US$ thousands, except for share and per share data) Nine-month period ended September 30, GAAP (as reported) Adjustments (*) Non-GAAP Non-GAAP Sales $ $ $ Cost of sales 17 Gross profit Research and development expenses 70 Selling and marketing expenses 94 General and administrative expenses Total operating expenses Operating income Financial income, net Income before income taxes Income taxes Net income $ $ $ Basic income per ordinary share (US$) $ $ $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) 6,929 6,929 6,889 Diluted income per ordinary share (US$) $ $ $ Weighted average number of ordinary shares used to compute diluted income per share (in thousands) 7,021 7,021 7,013 Total Adjustments (*) Adjustments related to share-based compensation expenses according to ASC topic 718 (SFAS 123 (R))
